Denison, J.
This, in the court below, was a case of injunction, granted to plaintiff, restraining the sheriff of Harris county from further proceedings, under a levy made by him, upon one wagon and two horses, claimed by plaintiff as being exempt from forced sale. ■
Upon the trial the case was submitted to the court, and a jury waived. The injunction was dissolved and judgment rendered against plaintiff and his securities. ‘
Appellant assigns various errors in the record, only one of which it is deemed necessary to examine. This error is shown by a bill of exceptions, on page fourteen of the transcript of the record, and is in the following words, viz:
“C. A. Turley v. A. B. Hall, et al.
Be. it remembered, that on Friday, the twentieth day of November, 1868-, the above entitled cause came on to be heard, when *192T. W. Bennett, a.witness, for plaintiff, testified that he had purchased the wagon levied.-on since the injunction was granted. Thereupon the attorney, for defendant excepted, on the grounds of interest, which was sustained by the court; whereupon plaintiff excepts to the ruling of the court, and prays that this he signed as his bill of exceptions.
“(Signed.) GEO. R. SCOTT,
“Judge Third Judicial .District, Texas.”
The .witness purchasing the property, levied upon after injunc-tion granted, had no interest in the result of the, suit. The injunction relieved the property-from the levy, and returned the same -to the possession of .Turley, -substituting the security of the injunction bond, in its place.
The judgment -is reversed and cause -remanded.
Reversed and remanded.